





EXHIBIT 10.1
















COMMON STOCK AND WARRANT PURCHASE AGREEMENT




TOTAL NUTRACEUTICAL SOLUTIONS, INC.







THIS COMMON STOCK AND WARRANT PURCHASE AGREEMENT is entered into as of this ____
day of ________, 2010 the “Agreement”), by and among Total Nutraceutical
Solutions, Inc., a Nevada corporation (the “Company”) and the Purchasers listed
on Schedule 1 attached hereto (each a “Purchaser” and together the
“Purchasers”).  




The parties hereby agree as follows:




ARTICLE 1




PURCHASE AND SALE OF COMMON STOCK AND WARRANTS




1.1

Sale and Issuance of Common Stock and Warrants.




(a)

Subject to the terms set forth herein, each Investor (as defined below) agrees
to purchase at the Closing and the Company agrees to sell and issue to each such
Investor at the Closing that number of Units (as defined below) as set forth
opposite each such Investor’s name under the heading “Investors” on Schedule 1
at a purchase price of $0.04 per Unit (the “Unit Purchase Price”).  Each “Unit”
shall consist of one (1) share of Common Stock, an “A” warrant in substantially
the form attached hereto as Appendix A to purchase one share of Common Stock at
an exercise price of $0.15 per share of Common Stock issuable upon exercise of
the warrant and a “B” warrant in substantially the form attached hereto as
Appendix B to purchase one (1) shares of Common Stock at an exercise price of
$0.30 per share of Common Stock issuable upon exercise of the warrant.  The
Investors are entering into this Agreement pursuant to, and upon the acceptance
by the Company of, that certain Subscription Agreement dated as of the date
hereof made by and between the Company and each Investor (the “Subscription
Agreement”).




(b)

To the extent a Purchaser is purchasing Units for cash consideration pursuant to
the Subscription Agreement, such Purchaser shall be considered an “Investor”
hereunder.  The shares of Common Stock issued to the Investors pursuant to this
Agreement shall be hereinafter referred to as the “Stock,” the “A” and “B”
warrants issued to the Investors shall collectively be referred to as the
“Warrants,” and the shares of Common Stock issuable upon exercise of the
Warrants shall be hereinafter referred to as the “Warrant Stock.”  The Stock,
the Warrants, the Warrant Stock, and any equity securities issuable in exchange
for the Stock, the Warrants and/or the Warrant Stock shall be hereinafter
referred to as the “Securities.”




1.2

Closing.




(a)

The Closing of the purchase and sale of the Units to Investors shall take place
at the offices of the Company, located at: 80 Columbia Street, Stevenson,
Washington 98648, or at the discretion of the Company and upon notice to the
Purchasers, when the placement is fully subscribed, on December 31, 2010, or a
subsequent date no later than January 31, 2011, or at such later time and place
as the Company and Purchasers participating in the Closing shall mutually agree
upon, orally or in writing (which time and place are designated as the
“Closing”).




(b)

At the Closing, the Company shall deliver to each Purchaser participating in the
Closing (i) a certificate representing the Stock being purchased as set forth
opposite each such Investor’s name on Schedule 1 hereto (ii) A and B Warrants
exercisable for the number of shares of Common Stock as is set forth opposite
each such Investor’s name on Schedule 1 hereto, in each case against payment of
the Purchase Price the number of Units acquired by each Investor by check
payable to the Company or by wire transfer to a bank account designated by the
Company.














Common Stock and Warrant Purchase Agreement, Total Nutraceutical Solutions,
Inc., 2010                                                                     1







--------------------------------------------------------------------------------

ARTICLE 2




REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS AND THE COMPANY




2.1

Representations of the Company.  The Company hereby represents and warrants
that, except as set forth on the Schedule of Exceptions attached hereto which
schedule shall be updated as of the date of the Closing and delivered separately
by the Company to each Purchaser and which exceptions shall be deemed to be
representations and warranties as if made hereunder), the following
representations are true and complete as of the date hereof and as of the date
of the Closing:




(a)

Corporate Status.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada.  The Company has the
requisite power and authority to carry on the business as now being conducted.
The Company is legally qualified to transact business as a foreign corporation
in all jurisdictions where failure to be so qualified would have a material
adverse effect on its business.  There is no pending or, to the Company's
knowledge, threatened, proceeding for the dissolution, liquidation, insolvency
or rehabilitation of the Company.




(b)

Power and Authority.  The Company has the power and authority to execute and
deliver this Agreement, the Warrants issued hereunder and any other document or
agreement executed in connection with the transactions contemplated hereby
(collectively, the “Transaction Documents”), to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby.
 The Company has taken all action necessary to authorize its execution and
delivery of the Transaction Documents, the performance of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby.




(c)

Enforceability.  The Transaction Documents have been duly executed and delivered
by the Company and constitute its legal, valid and binding obligation,
enforceable against it in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, or (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 



(d)

Capitalization.  The authorized capital of the Company consists, or will
consist, immediately prior to the Closing, of:




(i)

The Company has 150,000,000 shares of authorized Common Stock, 55,312,470 shares
of which are issued and outstanding immediately prior to the Closing.  In
addition, there will be 5,000,000 million shares of Preferred Stock authorized,
none of which will be issued and outstanding prior or after the Closing.  All of
the outstanding shares of Common Stock have been duly authorized, are fully paid
and non-assessable and were issued in compliance with the Securities Act and all
applicable state securities laws.  




(ii)

The Company has reserved 6,000,000 shares of Common Stock for issuance to
officers, directors, employees, and consultants of the Company pursuant to the
Company’s 2010 Incentive Stock Plan (the “Stock Plan”).  Of such reserved shares
of Common Stock, no shares have been issued upon exercise of options granted
under the Stock Plan.




(e)

No Violation.  Assuming the accuracy of the representations made by the
Purchasers in Section 2.3 of this Agreement, the execution and delivery of the
Transaction Documents by the Company, the performance by the Company and the
respective obligations hereunder and thereunder and the consummation by the
Company of the transactions contemplated by the Transaction Documents will not
(i) contravene any provision of the certificate of incorporation or bylaws of
the Company, (ii) violate any law, statute, ordinance, rule, regulation, decree,
writ, injunction, judgment or order of any governmental authority or of any
arbitration award which is either applicable to, binding upon or enforceable
against the Company; (iii) result in any breach of, or constitute a default (or
an event which would, with the passage of time or the giving of notice or both,
constitute a default) under, or give rise to a right to terminate, amend,
modify, abandon or accelerate, any contract which is applicable to, binding upon
or enforceable against the Company, (iv) result in or require the creation or
imposition of any lien upon or with respect to any of the property or assets of
the Company, or (v) require the consent, approval, authorization or permit of,
or filing with or notification to, any governmental authority, any court or
tribunal or any other person, except for filings pursuant to applicable state
securities laws and Regulation D of the Securities Act.




(f)

Charter Documents.  The copies of the certificate of incorporation and bylaws of
the Company, which are available for review by the Purchaser are true, accurate
and complete and reflect all amendments made through the date of this Agreement.
 








Common Stock and Warrant Purchase Agreement, Total Nutraceutical Solutions,
Inc., 2010                                                                     2







--------------------------------------------------------------------------------



(g)

Litigation.  There is no action, suit, or other legal or administrative
proceeding relating to the Company pending or to its knowledge threatened
against the Company or which questions the validity or enforceability of the
Transaction Documents or the transactions contemplated hereby or thereby.  There
are no outstanding orders, decrees or stipulations relating to the Company
issued by any governmental authority in any proceeding to which the Company is
or was a party which have not been complied with in full or which continue to
impose any material obligations on the Company.




(h)

Good Title to, Condition of, and Adequacy of Assets.




(i)

The Company has good and marketable title to all of its assets, free and clear
of any liens or restrictions on use.




(ii)

All of the Company's assets are in good operating condition, subject to normal
wear and tear and have been maintained in accordance with commercially
reasonable practices.




(iii)

All of the Company's assets constitute all of the assets and properties known to
the Company, which are necessary for the conduct of its business in the manner
in which and to the extent to which such business was conducted prior to the
date hereof.




(i)

Compliance with Laws.  The Company is and has been in compliance in all material
respects with all laws, regulations, and orders applicable to its business.  The
Company has not been cited, fined or otherwise notified of any asserted past or
present failure to comply with any laws, regulations or orders and no proceeding
with respect to any such violation is pending or to its knowledge, threatened,
which could result in liabilities which would materially and adversely affect
the Company's ability to enter into and perform its obligations under the
Transaction Documents, or which would materially and adversely affect its
business.




(j)

Tax Matters.  All federal, state, local and foreign tax returns required to be
filed by the Company have been filed and are true in all material respects, and
all taxes, assessments, fees, and other governmental charges upon the Company,
or upon any of its properties, income, or franchises, shown in such returns to
be due and payable have been paid or if any of such tax returns have not been
filed or if any such taxes have not been paid or so reserved for, the failure to
so file or to pay would not in the aggregate adversely affect the business,
properties, prospects, or financial condition of the Company.  




(k)

Licenses and Permits.  The Company possesses all licenses and required
governmental or official approvals, permits or authorizations (collectively, the
“Permits”) for it to operate its business in all material respects consistent
with the operation of the Company’s business as of the date hereof.  All such
Permits are valid and in full force and effect, the Company is in compliance in
all material respects with the requirements thereof, and no proceeding is
pending or threatened to the knowledge of the Company, to revoke or amend any
Permits.




(l)

Intellectual Property Intangibles.




(i)

To the Company's knowledge, no process or know-how used by the Company in
connection with its business infringes, conflicts with or has been alleged to
infringe or conflict with any patent or other intellectual property right of any
other Person.




(ii)

The Company owns, free and clear of all liens, and subject to any licenses
granted by the Company prior to the date of the Closing, all right, title and
interest in such intellectual property.




(iii)

To the Company's knowledge, the use of such intellectual property in connection
with the operation of its business as heretofore conducted does not conflict
with, infringe upon or violate the intellectual property rights of any third
party.




(iv)

The Company has the right to use its intellectual property in its business and
necessary for the continued operation of its business in substantially the same
manner as its operations have heretofore been conducted.




(m)

Accuracy of Information Furnished to Purchaser.  No representation, statement or
information made or furnished by the Company to Purchaser in connection with
this Agreement, including the Private Placement Memorandum and the public
filings made by the company, contains any untrue statement of a material fact or
omits any material fact necessary to make the information contained therein not
misleading.








Common Stock and Warrant Purchase Agreement, Total Nutraceutical Solutions,
Inc., 2010                                                                     3







--------------------------------------------------------------------------------



(n)

Environmental Matters.  The Company is and at all times has been in compliance
in all material respects with all Environmental, Health and Safety Laws
applicable to the Company.  As used in this Agreement, “Environmental, Health
and Safety Laws” means all federal, state, regional or local statutes, laws,
rules, regulations, codes, orders, plans, injunctions, decrees, rulings and
changes or ordinances or judicial or administrative interpretations thereof,
whether currently in existence or hereafter enacted or promulgated, any of which
govern (or purport to govern) or relate to pollution, protection of the
environment, public health and safety, air emissions, water discharges,
hazardous or toxic substances, solid or hazardous waste or occupational health
and safety, as any of these terms are or may be defined in such statutes, laws,
rules, regulations, codes, orders, plans, injunctions, decrees, rulings and
changes or ordinances, or judicial or administrative interpretations thereof.




2.3

Representations and Covenants of Purchasers.   Each Purchaser by executing this
Agreement, hereby represents and warrants to the Company and covenants and
agrees with the Company as of each closing as follows:




(a)

Authorization.  The Purchaser has full power and authority to enter into the
Transaction Documents.  The Transaction Documents, when executed and delivered
by the Purchaser, will constitute valid and legally binding obligations of the
Purchaser, enforceable in accordance with their terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of a specific performance, injunctive relief, or other equitable remedies.




(b)

Purchase Entirely for Own Account.  This Agreement is made with the Purchaser in
reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Securities to be acquired by the Purchaser will be acquired for investment for
the Purchaser’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.  If the Purchaser is a corporation, partnership or other entity,
such Purchaser has not been formed for the specific purpose of acquiring the
Securities.




(c)

Disclosure of Information.  The Purchaser believes it has received all
information it considers necessary or appropriate for deciding whether to
purchase the Securities.  The Purchaser further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities and the business,
properties, prospects and financial condition of the Company.  The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 2.1 of this Agreement or the right of the Purchasers to rely
on such representations and warranties.




(d)

Restricted Securities.  The Purchaser understands that the Securities will be
characterized as “restricted securities” under the federal securities laws,
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering, and that under such laws and applicable regulations
such Securities may not be resold without registration under the Securities Act,
except in certain limited circumstances.  In this connection, the Purchaser
represents that it is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.  The Purchaser acknowledges that the Company
has no obligation to register or qualify the Securities for resale except as
provided in the Transaction Documents.  The Purchaser further acknowledges that
if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Securities, and on requirements
relating to the Company that are outside the Purchaser's control, and which the
Company is under no obligation and may not be able to satisfy.




(e)

Limited Public Market.  The Purchaser understands that even though the company
is currently listed on the Over-the-Counter Bulletin Board (OTC-BB) and has the
trading symbol (TNUS.OB) only a limited public market now exists for the shares
of Common Stock issued by the Company, and that the Company has made no
assurances that a public market will continue.  




(f)

Legends.  The Purchaser understands that the Securities, and any securities
issued in respect thereof or exchange therefore, may bear one or all of the
following legends:




(i)

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO


 


 

Common Stock and Warrant Purchase Agreement, Total Nutraceutical Solutions,
Inc., 2010                                                                     4







--------------------------------------------------------------------------------

SUCH SALE OR DISTRIBUTION MAY BE AFFECTED WITHOUT AN OPINION OF COUNSEL IN A
FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OF 1933.”




(ii)

Any legend set forth in or required by the Warrants.




(iii)

Any legend required by the securities laws of any state to the extent such laws
are applicable to the shares represented by the certificate so legended.




(g)

Foreign Investors.  If the Purchaser is not a United States person (as defined
by Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), such
Purchaser hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Securities or any use of this Agreement, including (i) the
legal requirements within its jurisdiction for the purchase of the Securities,
(ii) any foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Securities.  Such Purchaser’s
subscription and payment for and continued beneficial ownership of the
Securities, will not violate any applicable securities or other laws of the
Purchaser’s jurisdiction. The funds used to purchase the Securities do not
violate the anti-money laundering provisions of the Money Laundering Control Act
of 1986 or the Bank Secrecy Act of 1970, as amended by the USA Patriot Act of
2001.




(h)

No General Solicitation.  Neither the Purchaser, nor any of its officers,
employees, agents, directors, shareholders or partners has engaged the services
of a broker, investment banker or finder to contact any potential investor nor
has the Purchaser or any of the Purchaser’s officers, employees, agents,
directors, shareholders or partners, agreed to pay any commission, fee or other
remuneration to any third party to solicit or contact any potential investor.
 Neither the Purchaser, nor any of its officers, directors, employees, agents,
shareholders or partners has (a) engaged in any general solicitation, or (b)
published any advertisement in connection with the offer and sale of the
Securities.




(i)

Exculpation Among Purchasers.  Each Purchaser acknowledges that it is not
relying upon any person, firm or corporation, other than the Company and its
officers and directors, in making its investment or decision to invest in the
Company.  Each Purchaser agrees that no Purchaser nor the respective controlling
persons, officers, directors, partners, agents, or employees of any Purchaser
shall be liable to any other Purchaser for any action heretofore or hereafter
taken or omitted to be taken by any of them in connection with the purchase of
the Securities.




ARTICLE 3




RESTRICTIONS ON DISPOSITION




Without in any way limiting the representations set forth above, each Purchaser
further agrees not to make any disposition of all or any portion of the
Securities unless and until:




3.1

Exemption from Registration.  (a) Such Purchaser shall have notified the Company
in writing of the proposed disposition and shall have furnished the Company in
writing with a detailed statement of the circumstances surrounding the proposed
disposition, and (b) if requested by the Company, such Purchaser shall have
furnished the Company with an opinion of counsel, satisfactory to the Company,
that such disposition will not require registration of such shares under the Act
and (c) the transferee shall agree in writing to be bound by this Section 3 as
if an original Purchaser.




3.2

Other Permitted Transfers.  Notwithstanding the provisions of Sections 3.1 and
3.2 above, no such registration statement or opinion of counsel shall be
necessary for a transfer by a Purchaser to his or her estate, or a transfer by
gift, will or intestate succession, or a transfer by a Purchaser to his or her
spouse or to the siblings, lineal descendants or ancestors of such Purchaser,
if, prior to such transfer, the transferee agrees in writing to be subject to
the terms hereof to the same extent as if he or she were the original Purchaser
hereunder.




ARTICLE 4




CONDITIONS TO CLOSING OF PURCHASERS




The obligations of the Purchasers under Section 1.1 of this Agreement are
subject to the fulfillment or waiver by the Purchasers on or prior to the
Closing of each of the following conditions:


 


 

Common Stock and Warrant Purchase Agreement, Total Nutraceutical Solutions,
Inc., 2010                                                                     5







--------------------------------------------------------------------------------



4.1

Representations and Warranties.  The representations and warranties of the
Company contained in Section 2.1 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of the Closing.




4.2

Covenants.  All covenants, agreements and conditions contained in this Agreement
and to be performed by the Company on or prior to the Closing shall have been
performed or complied with in all material respects.




4.3

Securities Laws.  The Company shall have obtained all necessary permits and
qualifications, or secured exemptions therefrom, required as of the Closing
under the Securities Act or by any state for the offer and sale of the
Securities.




4.4

Other Deliveries.  The Company shall have delivered to the Purchasers or their
counsel such other instruments, agreements or certificates as are otherwise
reasonably requested by Purchasers, including the Transaction Documents.




ARTICLE 5




MISCELLANEOUS




5.1

Headings.  The subject headings of the sections and subsections of this
Agreement are included for purposes of convenience only, and shall not affect
the construction or interpretation of any of its provisions.




5.2

Entire Agreement; Modification and Waiver.  This Agreement and the Exhibits
attached hereto, constitute the entire agreement between the parties pertaining
to the subject matter contained in it and supersedes all prior and
contemporaneous agreements, representations, and understandings of the parties.
 Any term of this Agreement may be amended and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively), with the written consent of the Company
and Purchasers holding a majority of the shares of Stock issued pursuant to this
Agreement.  Any term of the Warrants may be amended and the observance of any
term of the Warrants may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company and Cash Investors holding a majority of the shares of Warrant Stock
issued to the Cash Investors pursuant to this Agreement.  No waiver of any of
the provisions of this Agreement shall be deemed, or shall constitute, a waiver
of any other provision, whether or not similar, nor shall any waiver constitute
a continuing waiver.  




5.3

Rights of Parties.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their successors and permitted assigns.
 Nothing in this Agreement, whether express or implied, is intended to confer
any rights or remedies under or by reason of this Agreement on any person other
than the parties to it and their respective successors and assigns, nor is
anything in this Agreement intended to relieve or discharge the obligation or
liability of any third person to any party to this Agreement, nor shall any
provision give any third person any right of subrogation or action over against
any party to this Agreement.




5.4

Notices.  Any notice required or permitted by this Agreement shall be in writing
and shall be deemed sufficient upon delivery, when delivered personally or by
overnight courier or sent by fax or by Email (upon customary confirmation of
receipt), or 48 hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, addressed to the party to be notified at
such party’s address as set forth on the signature page or Schedule 1 hereto, or
as subsequently modified by written notice, and if to the Company, with a copy
to ;  Attention:  Marvin S. Hausman, M.D., 80 Columbia Street, PO Box 910,
Stevenson, Washington 98468.




5.5

Governing Law; Jurisdiction and Venue.  This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Nevada, without giving effect to principles of conflicts of law.
 Each party hereto irrevocably consents to the jurisdiction and venue of the
state or federal courts located in Clark County, State of Nevada in connection
with any action, suit, proceeding or claim to enforce the provisions of this
Agreement, to recover damages for breach of or default under this Agreement, or
otherwise arising under or by reason of this Agreement.  Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.








Common Stock and Warrant Purchase Agreement, Total Nutraceutical Solutions,
Inc., 2010                                                                     6







--------------------------------------------------------------------------------



5.6

Successors and Assigns.  This Agreement, and the rights and obligations of each
of the parties hereunder, may not be assigned by any Purchaser without the prior
written consent of the Company; provided, however, that each Purchaser may
assign this Agreement, and such Purchaser’s rights and obligations hereunder, to
his or her estate or by gift, will or intestate succession, or to his or her
spouse or to the siblings, lineal descendants or ancestors of such Purchaser
without the prior written consent of the Company but subject, however, to
Section 3 hereof.  Subject to the foregoing sentence, this Agreement shall inure
to the benefit of, and shall be binding upon, the parties and their successors
and assigns.




5.7

Severability.  If any term, covenant or condition of this Agreement is held to
be invalid, void or otherwise unenforceable by any court of competent
jurisdiction, the remainder of this Agreement shall not be affected thereby and
each term, covenant and condition of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.




5.8

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.







IN WITNESS WHEREOF, the parties to this Common Stock and Warrant Purchase
Agreement have duly executed it on the day and year first above written.










The Company:




Total Nutraceutical Solutions, Inc.







By:  _______________________________________

        Marvin S. Hausman M.D., CEO













Purchasers:







By:  _______________________________________




Name: _____________________________________



 

 

 

Common Stock and Warrant Purchase Agreement, Total Nutraceutical Solutions,
Inc., 2010                                                                     7







--------------------------------------------------------------------------------

 

Schedule 1 – Cash Investors







 

 




Units Are Comprised Of:

 

 

Cash Investor Name

No. of Units

Purchased

No. of Shares

of Common

Stock

No. of A and B

Warrants

Purchase Price ($.04

per Unit)




 

 

 

 




 

 

 

 




 

 

 

 




 

 

 

 




 

 

 

 




 

 

 

 




 

 

 

 




 

 

 

 




 

 

 

 




 

 

 

 

Totals:

 

 

 

 

 








8